



COURT OF APPEAL FOR ONTARIO

CITATION: JVJ Consulting Inc. v. Barnell, 2017 ONCA 937

DATE: 20171130

DOCKET: C63577

Simmons, Brown and Fairburn JJ.A.

BETWEEN

JVJ Consulting Inc.

Respondent/Plaintiff

and

Osborne G. Barnell and OGB Law Offices

Appellant/Defendants

Osborne Barnwell, for the appellant

Roger Gosbee, for the respondent

Heard: November 30, 2017

On appeal from the judgment of Justice F.L. Myers of the
    Superior Court of Justice, dated March 7, 2017.

APPEAL BOOK ENDORSEMENT

[1]

This appeal is adjourned to February 2, 2018.  We advised the parties
    that our preliminary view is that we cannot properly deal with this appeal
    without a transcript of the hearing below and the Digital Court Recording
    (DCR) of the hearing.  Rather than bifurcate the appeal, the parties asked
    that we adjourn it to another date.  We order the following:

1.    the
    Registrar of this court forthwith obtain 5 copies of a transcript of the hearing
    below (a motion heard March 6, 2017) and 3 copies of the DCR for the panel
    hearing the appeal and that such transcript and copies be produced forthwith;

2.    upon
    receipt of the transcripts, the Registrar make a copy available to each of the
    parties;

3.    that
    each of the parties be entitled to obtain a copy of the DCR upon complying with
    the Superior Court protocol;

4.    that a
    copy of this endorsement be forwarded forthwith to Myers J;

5.    nothing
    in this endorsement is intended to bind the panel that hears the appeal. Costs
    of today reserved to the panel.

6.    a supplementary
    factum not to exceed 10 pages be delivered by the appellant 2 weeks in advance
    of the hearing date and by the respondent 1 week in advance of the hearing
    date.


